Citation Nr: 0712901	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  02-18 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for lumbosacral 
strain.

2.  Entitlement to a compensable rating for post-operative 
appendectomy scar.

3.  Entitlement to a 10 percent rating under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to 
February 1947, and from May 1948 to August 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which continued noncompensable 
evaluations for the veteran's service connected disabilities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Board remanded the veteran's claims in August 2006, as 
significant changes to the rating criteria for disabilities 
of the spine and scars had been implemented without notice to 
the veteran.  In the remand order, the Board specifically 
instructed that the veteran be furnished a supplemental 
statement of the case that addressed the new rating criteria 
for the spine and scars and readjudicated the veteran's 
disability ratings in light of those new criteria.

It is presumed that the AMC notified the veteran by letter in 
October 2006 of the new rating criteria, as they are listed 
on the enclosures list of the letter.  However, the 
subsequent supplemental statement of the case dated in 
December 2006 did not reference the rating criteria and 
failed to readjudicate the veteran's claims under those new 
criteria.  In fact, the AMC failed to readjudicate the claims 
under any criteria, old or new.  It merely stated that the 
veteran's degenerative disc disease (DDD) was not related to 
his service-connected lumbosacral strain, and incorrectly 
asserted that his entire current low back disability was 
related to that DDD.  The November 2006 VA examination 
refutes this assertion, finding that roughly 25 percent of 
the veteran's back problem was due to his service-connected 
disability.  Therefore, while the Board regrets the 
additional delay, given the potential prejudice to the 
veteran if the rating agency does not consider the revised 
rating criteria in the first instance, a remand of this issue 
is required.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); see also Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders).

As before, the issue of entitlement to a 10 percent rating 
under 38 C.F.R. § 3.324 cannot be decided until the veteran's 
disability ratings are determined, as the regulation relies 
on the particular evaluations for application.  Therefore, it 
must be remanded as well.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (holding that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered).

Accordingly, the case is REMANDED for the following action:

The AMC must readjudicate the issues on 
appeal, specifically considering the new 
schedular criteria for both the spine and 
scar disabilities.  If the determinations 
remain unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
readjudicates the veteran's claims under 
both the old and the new rating criteria 
for each of the disabilities at issue, and 
lists all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



